            Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                          )
 AMERICAN OVERSIGHT,                      )
 1030 15th Street NW, B255                )
 Washington, DC 20005                     )
                                          )
                               Plaintiff, )
                                          )
 v.                                       )             Case No. 19-cv-2814
                                          )
 U.S. DEPARTMENT OF THE TREASURY,         )
 1500 Pennsylvania Avenue NW              )
 Washington, DC 20220                     )
                                          )
 U.S. DEPARTMENT OF COMMERCE,             )
 1401 Constitution Avenue NW              )
 Washington, DC 20230                     )
                                          )
 U.S. GENERAL SERVICES,                   )
 ADMINISTRATION,                          )
 1800 F Street NW                         )
 Washington, DC 20405                     )
                                          )
 and                                      )
                                          )
 U.S. DEPARTMENT OF HOUSING AND           )
 URBAN DEVELOPMENT,                       )
 451 7th Street SW                        )
 Washington, DC 20410                     )
                                          )
                                          )
                             Defendants. )
                                          )

                                       COMPLAINT

       1.     Plaintiff American Oversight brings this action against the U.S. Department of the

Treasury, the U.S. Department of Commerce, the General Services Administration, and the U.S.

Department of Housing and Urban Development under the Freedom of Information Act,




                                               1
             Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 2 of 14



5 U.S.C. § 552 (FOIA), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking

declaratory and injunctive relief to compel compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the agency from continuing to withhold agency records and ordering the production of agency

records improperly withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant the U.S. Department of the Treasury (Treasury) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of




                                                2
             Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 3 of 14



the federal government within the meaning of 5 U.S.C. § 552(f)(1). Treasury has possession,

custody, and control of the records that American Oversight seeks.

       7.     Defendant U.S. Department of Commerce (Commerce) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Commerce has possession,

custody, and control of the records that American Oversight seeks.

       8.     Defendant the U.S. General Services Administration (GSA) is an agency of the

federal government within the meaning of 5 U.S.C. § 552(f)(1) headquartered in Washington,

DC. GSA has possession, custody, and control of the records that American Oversight seeks.

       9.     Defendant the U.S. Department of Housing and Urban Development (HUD) is a

department of the executive branch of the U.S. government headquartered in Washington, DC,

and an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HUD has

possession, custody, and control of the records that American Oversight seeks.

                                  STATEMENT OF FACTS

                 First Treasury White House Oversight Communications FOIA

       10.    On June 24, 2019, American Oversight submitted a FOIA request to Treasury

seeking the following:

              All records reflecting communications (including emails, email
              attachments, text messages, messages on messaging platforms (such
              as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
              telephone call logs, calendar invitations, calendar entries, meeting
              notices, meeting agendas, informational material, draft legislation,
              talking points, any handwritten or electronic notes taken during any
              oral communications, handwritten or electronic summaries of any
              oral communications, or other materials) between (a) political
              appointees*1 in the Department of the Treasury (Treasury) Office of


1In each of American Oversight’s requests “political appointees” was defined to include “any
person who is a Presidential Appointee with Senate Confirmation (PAS), a Presidential


                                               3
               Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 4 of 14



                Legislative Affairs, Office of General Counsel, or Treasury
                Leadership Offices and (b) any of the White House Counsel staff
                listed below regarding congressional oversight of the executive
                branch—including both specific congressional oversight of specific
                matters and general policies, concerns, and considerations related to
                congressional oversight of the executive branch.

        11.     The request listed 48 White House staffers2 identified based on publicly available

information.

        12.     American Oversight requested all responsive records from September 1, 2018,

through the date of the search.

        13.     By letter dated July 3, 2019, Treasury acknowledged this request and assigned the

request tracking number 2019-06-185.

        14.     American Oversight has received no further communication from Treasury with

respect to this request.

                 Second Treasury White House Oversight Communications FOIA

        15.     On July 19, 2019, American Oversight submitted a FOIA request to Treasury

seeking the following records:




Appointee (PA), a Non-career SES, any Schedule C employees, or any persons hired under
Temporary Non-career SES Appointments, Limited Term SES Appointments, or Temporary
Transitional Schedule C Appointments.”
2 Each of American Oversight’s first requests to each Defendant identified the following

individuals: 1) Don McGahn, 2) Pat Cipollone, 3) Stacy Amin, 4) Omeed Assefi, 5) Sue Bai,
6) Trent Benishek, 7) Ryan Brady, 8) Joseph Clark, 9) Devin DeBacker, 10) Uttam Dhillon,
11) Jennifer Dickey, 12) George “Jed” Doty, 13) Anne Donaldson, 14) John Eisenberg,
15) Michael Ellis, 16) Deirdre Eliot, 17) Dan Epstein, 18) Emmett Flood, 19) Joe Gammello,
20) Kevin Garvey, 21) Scott Gast, 22) Scott Glabe, 23) Chris Greico, 24) Mark Grider,
25) Steven Groves, 26) Eric Hamilton, 27) Tara Helfman, 28) David Jones, 29) Dino
LaVerghetta, 30) Will Levi, 31) Robert Luther, 32) Jon “Tyler” McGaughey, 33) Steven
Menashi, 34) Chad Mizelle, 35) John Moran, 36) David Morrell, 37) Claire Murray, 38) Brian
Nieves, 39) Kevin O'Scannlain, 40) Stefan Passantino, 41) Patrick Philben, 42) Bethany Pickett,
43) Sam Ramer, 44) Sean Sandoloski, 45) Schuyler Schouten, 46) Kathryn Comerford Todd,
47) Michael Velchik, and 48) John Walk.


                                                 4
              Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 5 of 14



                All records reflecting communications (including emails, email
                attachments, text messages, messages on messaging platforms (such
                as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
                telephone call logs, calendar invitations, calendar entries, meeting
                notices, meeting agendas, informational material, draft legislation,
                talking points, any handwritten or electronic notes taken during any
                oral communications, handwritten or electronic summaries of any
                oral communications, or other materials) between (a) political
                appointees* in the Department of the Treasury (Treasury) Office of
                Legislative Affairs, Office of General Counsel, or Treasury
                Leadership Offices and (b) any of the White House Counsel staff
                listed below regarding congressional oversight of the executive
                branch—including both specific congressional oversight of specific
                matters and general policies, concerns, and considerations related to
                congressional oversight of the executive branch.

        16.     The request listed 16 White House staffers3 identified based on recent publicly

available information.

        17.     American Oversight requested all responsive records from September 1, 2018,

through the date the search is conducted.

        18.     American Oversight has not received any communication from Treasury with

respect to this request.

                 First Commerce White House Oversight Communications FOIA

        19.     On June 24, 2019, American Oversight submitted a FOIA request to Commerce

seeking the following:

                All records reflecting communications (including emails, email
                attachments, text messages, messages on messaging platforms (such
                as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
                telephone call logs, calendar invitations, calendar entries, meeting
                notices, meeting agendas, informational material, draft legislation,
                talking points, any handwritten or electronic notes taken during any


3Each of American Oversight’s second requests to each Defendant identified the following
individuals: 1) Brittany Biles, 2) Richard Cleary, 3) John Coghlan, 4) Christopher Cook,
5) Melissa Croslow, 6) Elizabeth Gorman, 7) Chase Harrington, 8) Elizabeth Horning, 9) Mark
Lytle, 10) Coreen Mao, 11) Austin Mayron, 12) Brian Miller, 13) Michael Purpura, 14) Brian
Rabbitt, 15) Mackenzie Siebert, and 16) Jeffrey Freeland.


                                                 5
               Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 6 of 14



                oral communications, handwritten or electronic summaries of any
                oral communications, or other materials) between (a) political
                appointees* in the Department of Commerce (Commerce) Office of
                Legislative and Intergovernmental Affairs, Office of General
                Counsel, or Commerce Leadership Offices and (b) any of the White
                House Counsel staff listed below regarding congressional oversight
                of the executive branch—including both specific congressional
                oversight of specific matters and general policies, concerns, and
                considerations related to congressional oversight of the executive
                branch.

        20.     The request listed 48 White House staffers identified based on publicly available

information.

        21.     American Oversight requested all responsive records from September 1, 2018,

through the date of the search.

        22.     Commerce assigned the request tracking number DOC-OS-2019-001629 through

its online portal.

        23.     American Oversight has not received any communication from Commerce with

respect to this request.

                 Second Commerce White House Oversight Communications FOIA

        24.     On July 19, 2019, American Oversight submitted a FOIA request to Commerce

seeking the following records:

                All records reflecting communications (including emails, email
                attachments, text messages, messages on messaging platforms (such
                as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
                telephone call logs, calendar invitations, calendar entries, meeting
                notices, meeting agendas, informational material, draft legislation,
                talking points, any handwritten or electronic notes taken during any
                oral communications, handwritten or electronic summaries of any
                oral communications, or other materials) between (a) political
                appointees* in the Department of Commerce (Commerce) Office of
                Legislative and Intergovernmental Affairs, Office of General
                Counsel, or Commerce Leadership Offices and (b) any of the White
                House Counsel staff listed below regarding congressional oversight
                of the executive branch—including both specific congressional



                                                 6
               Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 7 of 14



                 oversight of specific matters and general policies, concerns, and
                 considerations related to congressional oversight of the executive
                 branch.

        25.      The request listed 16 White House staffers identified based on recent publicly

available information.

        26.      American Oversight requested all responsive records from September 1, 2018,

through the date the search is conducted.

        27.      Commerce assigned the request tracking number DOC-OS-2019-001819 through

its online portal.

        28.      American Oversight has not received any communication from Commerce with

respect to this request.

                     First GSA White House Oversight Communications FOIA

        29.      On June 24, 2019, American Oversight submitted a FOIA request to GSA seeking

the following:

                 All records reflecting communications (including emails, email
                 attachments, text messages, messages on messaging platforms (such
                 as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
                 telephone call logs, calendar invitations, calendar entries, meeting
                 notices, meeting agendas, informational material, draft legislation,
                 talking points, any handwritten or electronic notes taken during any
                 oral communications, handwritten or electronic summaries of any
                 oral communications, or other materials) between (a) political
                 appointees* in the General Services Administration (GSA) Office
                 of Congressional and Intergovernmental Affairs, Office of General
                 Counsel, or GSA Leadership Offices and (b) any of the White House
                 Counsel staff listed below regarding congressional oversight of the
                 executive branch—including both specific congressional oversight
                 of specific matters and general policies, concerns, and
                 considerations related to congressional oversight of the executive
                 branch.

        30.      The request listed 48 White House staffers identified based on publicly available

information.



                                                  7
              Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 8 of 14



        31.     American Oversight requested all responsive records from September 1, 2018,

through the date the search is conducted.

        32.     By letter dated July 5, 2019, GSA acknowledged American Oversight’s request

and assigned the request tracking number GSA-2019-001274.

        33.     American. Oversight has not received any further communication from GSA with

respect to this request.

                    Second GSA White House Oversight Communications FOIA

        34.     On July 19, 2019, American Oversight submitted a FOIA request to GSA seeking

the following records:

                All records reflecting communications (including emails, email
                attachments, text messages, messages on messaging platforms (such
                as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
                telephone call logs, calendar invitations, calendar entries, meeting
                notices, meeting agendas, informational material, draft legislation,
                talking points, any handwritten or electronic notes taken during any
                oral communications, handwritten or electronic summaries of any
                oral communications, or other materials) between (a) political
                appointees* in the General Services Administration (GSA) Office
                of Congressional and Intergovernmental Affairs, Office of General
                Counsel, or GSA Leadership Offices and (b) any of the White House
                Counsel staff listed below regarding congressional oversight of the
                executive branch—including both specific congressional oversight
                of specific matters and general policies, concerns, and
                considerations related to congressional oversight of the executive
                branch.

        35.     The request listed 16 White House staffers identified based on recent publicly

available information.

        36.     American Oversight requested all responsive records from September 1, 2018,

through the date the search is conducted.

        37.     By letter dated August 19, 2019, GSA acknowledged American Oversight’s

request and assigned the request tracking number GSA-2019-001382.



                                                 8
               Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 9 of 14



        38.     American Oversight has not received any further communication from GSA with

respect to this request.

                    First HUD White House Oversight Communications FOIA

        39.     On June 24, 2019, American Oversight submitted a FOIA request to HUD

seeking the following:

                All records reflecting communications (including emails, email
                attachments, text messages, messages on messaging platforms (such
                as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
                telephone call logs, calendar invitations, calendar entries, meeting
                notices, meeting agendas, informational material, draft legislation,
                talking points, any handwritten or electronic notes taken during any
                oral communications, handwritten or electronic summaries of any
                oral communications, or other materials) between (a) political
                appointees* in the Department of Housing and Urban Development
                (HUD) Office of Congressional and Intergovernmental Relations,
                Office of General Counsel, or HUD Leadership Offices and (b) any
                of the White House Counsel staff listed below regarding
                congressional oversight of the executive branch—including both
                specific congressional oversight of specific matters and general
                policies, concerns, and considerations related to congressional
                oversight of the executive branch.

        40.     The request listed 48 White House staffers identified based on publicly available

information.

        41.     American Oversight requested all responsive records from September 1, 2018,

through the date the search is conducted.

        42.     By letter dated June 29, 2019, HUD acknowledged American Oversight’s request

and assigned the request tracking number 19-FI-HQ-01441.

        43.     On July 23, 2019 HUD asked American Oversight to provide phone numbers that

could aid in the search for responsive phone call logs for this request and the Second HUD White

House Oversight Communications FOIA below. The following day, American Oversight

provided the publicly available initial six digits of White House office phone numbers to aid



                                                 9
              Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 10 of 14



HUD’s search for responsive phone records.

        44.     American Oversight has not received any further communication from HUD with

respect to this request.

                   Second HUD White House Oversight Communications FOIA

        45.     On July 19, 2019, American Oversight submitted a FOIA request to HUD with a

typographic error, and sent a corrected a request on July 24, 2019, seeking the following records:

                All records reflecting communications (including emails, email
                attachments, text messages, messages on messaging platforms (such
                as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
                telephone call logs, calendar invitations, calendar entries, meeting
                notices, meeting agendas, informational material, draft legislation,
                talking points, any handwritten or electronic notes taken during any
                oral communications, handwritten or electronic summaries of any
                oral communications, or other materials) between (a) political
                appointees* in the Department of Housing and Urban Development
                (HUD) Office of Congressional and Intergovernmental Relations,
                Office of General Counsel, or HUD Leadership Offices and (b) any
                of the White House Counsel staff listed below regarding
                congressional oversight of the executive branch—including both
                specific congressional oversight of specific matters and general
                policies, concerns, and considerations related to congressional
                oversight of the executive branch.

        46.     The request listed 16 White House staffers identified based on recent publicly

available information.

        47.     American Oversight requested all responsive records from September 1, 2018,

through the date the search is conducted.

        48.     By letter dated July 23, 2019, HUD acknowledged American Oversight’s request

and assigned the request tracking number 19-FI-HQ-01596.

        49.     American Oversight has not received any further communication from HUD with

respect to this request.




                                                10
             Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 11 of 14



                              Exhaustion of Administrative Remedies

       50.     As of the date of this complaint, Defendants have failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any

responsive records Defendants intend to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.

       51.     Through Defendants’ failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       52.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       53.     American Oversight properly requested records within the possession, custody,

and control of Defendants.

       54.     Defendants are agencies subject to FOIA and must therefore make reasonable

efforts to search for requested records.

       55.     Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to American Oversight’s FOIA requests.

       56.     Defendants’ failure to conduct adequate searches for responsive records violates

FOIA and Defendants’ regulations.




                                                11
             Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 12 of 14



       57.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendants to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       58.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       59.     American Oversight properly requested records within the possession, custody,

and control of Defendants.

       60.     Defendants are agencies subject to FOIA and must therefore release in response to

a FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       61.     Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       62.     Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       63.     Defendants’ failure to provide all non-exempt responsive records violates FOIA

and Defendants’ regulations.

       64.     Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendants to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.




                                                12
          Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 13 of 14



                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order Defendants to conduct searches reasonably calculated to uncover all records

          responsive to American Oversight’s FOIA requests;

      (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

          other date as the Court deems appropriate, any and all non-exempt records responsive

          to American Oversight’s FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

      (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.




                                               13
       Case 1:19-cv-02814 Document 1 Filed 09/19/19 Page 14 of 14



Dated: September 19, 2019           Respectfully submitted,


                                        /s/ Daniel A. McGrath
                                        Daniel A. McGrath
                                        D.C. Bar No. 1531723

                                        /s/ Cerissa Cafasso
                                        Cerissa Cafasso
                                        D.C. Bar No. 1011003

                                        AMERICAN OVERSIGHT
                                        1030 15th Street NW, B255
                                        Washington, DC 20005
                                        (202) 897-4213
                                        daniel.mcgrath@americanoversight.org
                                        cerissa.cafasso@americanoversight.org

                                        Counsel for Plaintiff




                                   14
